DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attempts were made to contact Brian Whipps to cancel the non-elected claims, but the attorney could not be reached. 

The application has been amended as follows: 

Claims 1, 2 and 10-19 are cancelled. 


Response to Amendment
Amendment filed 11/3/2021 has been entered and fully considered. Claims 1-24 are pending. Claims 1, 2, 10-19 are withdrawn. Claims 3 and 4 are amended. Claims 21-24 are new. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 11/3/2021, with respect to claims 3-9 and 20-24 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  


Allowable Subject Matter
Claims 3-9 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4, LEVIN et al. discloses that the device includes a mouthpiece and a body portion (Paragraphs [0038], [0045]; Figure 5a). The body comprising a heating element 50 on an internal first surface of the body (Figure 5A; Paragraph [0074]). However, LEVIN et al. does not explicitly disclose the claimed frustum shapes, per se. 
It is generally known to use sheet type aerosol generating material in an aerosol-generating device. 
EDWARD et al. (US 2016/0295922) discloses the use of an aerosol generating sheet (Paragraphs [0150]-[0153]; Figure 16). However, the device doesn’t necessarily mold the sheet as claimed. 
It is also generally known to use conical shapes in opposing cavity portions of an aerosol-generating device. 
BLESS et al. (US 2016/0360785) discloses that the inner wall of the cavity can be tapered in an opposing direction to the taper on an outer wall (Paragraphs [0099], [0107] and [0109]-[0111]). However, these tapered surfaces are not necessarily molding components of a 
BATISTA (US 2018/0310623), which is assigned to the instant applicant, does not appear to warrant an obviousness type double patenting rejection. BATISTA does not use the aerosol-generating device as the molding device as well. The aerosol-forming substrate is preformed as claimed by BATISTA. 
Thus, the prior art does not appear to teach or suggest an aerosol-generating device that has corresponding frustum mold cavities that shape the aerosol-forming substrate within the device itself and for use therein, per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745